Fill in this infortmiation to identify the case on 02/18/19 Page 1 of 59

Debtor name Damodar, LLC

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

Case number 19-30683 0 Check if this is an

if know
(if known) amended filing

 

 

 

Official Form 206A/B
Schedule A/B: Assets -- Real and Personal Property 12/15
nn

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future
interest. Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also
include assets and properties which have no book value, such as fully depreciated assets or assets that were not capitalized.
In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any
pages added, write the debtor's name and case number (if known). Also identify the form and line number to which the
additional information applies. If an additional sheet is attached, include the amounts from the attachment in the total for the
pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a
fixed asset schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset
only once. In valuing the debtor's interest, do not deduct the value of secured claims. See the instructions to understand the
terms used in this form.

Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

No. Go to Part 2.
wv Yes. Fill in the information below.

All cash or cash equivalents owned or controlled by the debtor Current value of
debtor's interest

2. Cash on hand $2,300.00

3. Checking, savings, money market, or financial brokerage accounts (Identify all)

Name of institution (bank or brokerage firm) Type of account Last 4 digits of
account number

3.1. Checking account - Bancorp Operating

 

 

 

 

Account Checking account 8 2 9 5 $9,103.64
3.2. Checking account - Chase Bank Account II Checking account S39 7 7 5 $4,096.39
4.  Othercash equivalents _(Identify ail)
Name of institution (bank or brokerage firm)
5. Total of Part 1
Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to tine 80. $15,500.03

 

 

 

Deposits and prepayments

6. Does the debtor have any deposits or prepayments?

vw No. Go to Part 3.
oO Yes. Fill in the information below.

Official Form 206A/B Schedule A/B: Assets -- Real and Personal Property page 1
Debtor

 

ame

7. Deposits, including security deposits and utility deposits
Description, including name of holder of deposit

8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
Description, including name of holder of prepayment

9. Total of Part 2.
Add lines 7 through 8. Copy the total to line 81.

Accounts receivable

Damodar LEC +5.39683—Bocument45—Fitecin-EXSEPOil UPA Ete" Page Sor 59

Current value of
debtor's interest

 

 

$0.00

 

 

10. Does the debtor have any accounts receivable?

oO No. Go to Part 4.
vw Yes. Fill in the information below.

11. Accounts receivable

$0.00 = ssncenaneccace, >
doubtful or uncoilectible accounts

$0.00 —

face amount

11a. 90 days old or less:

$0.00
doubtful or uncollectible accounts

41b. Over 90 days old: $103,220.93 = = seceeveeesseee SD

face amount

12. Total of Part 3
Current value on lines 11a + 11b = line 12. Copy the total to line 82.

Investments

Current value of
debtor's interest

$0.00

$103,220.93

 

 

$103,220.93

 

 

13. Does the debtor own any investments?

| No. Go to Part 5.
oO Yes. Fill in the information below.

Valuation method
used for current value

14. Mutual funds or publicly traded stocks not included in Part 1
Name of fund or stock:

15. Non-publicly traded stock and interests In incorporated and unincorporated
businesses, including any interest in an LLC, partnership, or joint venture

Name of entity: % of ownership:

16. Government bonds, corporate bonds, and other negotiable and
non-negotiable instruments not included in Part 1

Describe:
17. Total of Part 4
Add lines 14 through 16. Copy the total to line 83.

Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

oO No. Go to Part 6.
v1 Yes. Fill in the information below.

Official Form 206A/B Schedule A/B: Assets — Real and Personal Property

Current value of
debtor's interest

 

 

$0.00

 

page 2

 

 

 
Debtor Damodar, LEC1 9 29682—Deeument45—FilecHn $x SBaBqT HPP AFANgHA). 19-30888 59

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
General description Date of the Net book value of Valuation method Current value of
last physical debtor's interest used for current value debtor's interest
inventory (Where available)
19. Raw materials MM/DDIYYYY
20. Work in progress
21. Finished goods, including goods held for resale
22. Other inventory or supplies
Linen Inventory $59,723.91
Pantry Inventory $805.85
23. Total of Part 5
Add lines 19 through 22. Copy the total to line 84. $60,529.76
24. Is any of the property listed in Part 5 perishable?
| No
oO Yes
25. Has any of the property listed in Part § been purchased within 20 days before the bankruptcy was filed?
Vv No
oO Yes. Book value Valuation method Current value
26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
vw No
Oo Yes
2a Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming or fishing-related assets (other than titled motor vehicles and land)?
Mv No. Go to Part 7.
oO Yes. Fill in the information below.
General description Net book value of Valuation method Current value of
debtor's interest used for current value debtor's interest
(Where available)
28. Crops--either planted or harvested
29. Farm animals Examples: Livestock, poultry, farm-raised fish
30. Farm machinery and equipment (Other than titled motor vehicles)
31. Farm and fishing supplies, chemicals, and feed
32. Other farming and fishing-related property not already listed in Part 6
33. Total of Part 6.
Add lines 28 through 32. Copy the total to tine 85. $0.00
34. Is the debtor a member of an agricultural cooperative?
4 No
OO Yes. Is any of the debtor's property stored at the cooperative?
Oo No
oO Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
vw No
oO Yes. Book value Valuation method Current value
36. Is a depreciation schedule available for any of the property listed in Part 6?

Vv No
oO Yes

Official Form 206A/B Schedule A/B: Assets -- Real and Personal Property page 3
Debtor Damod@r, LLC; 9 20683—Decument45—Filecin FX SBS OL EEO Palpaneat 59

Name

37. Has any of the property listed in Part 6 been appraised by a professional within the last year?

| No
oO Yes

Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?
oO No. Go to Part 8.
Yes. Fill in the information below.

General description Net book value of Valuation method
debtor's interest used for current value
(Where available)
39. Office furniture

Hotel Furniture & Equipment

40. Office fixtures

41. Office equipment, including all computer equipment and
communication systems equipment and software

42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
or baseball card collections; other collections, memorabilia, or collectibles

43. Total of Part 7.
Add lines 39 through 42. Copy the total to line 86.

44. ls adepreciation schedule available for any of the property listed in Part 77
No
Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?

Wi No
oO Yes

Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

Mw No. Go to Part 9.
oO Yes. Fill in the information below.

General description Net book value of Valuation method
Include year, make, model, and identification numbers debtor's interest used for current value
(i.e., VIN, HIN, or N-number) (Where available)

47, Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

48. Watercraft, trailers, motors, and related accessories Examples: Boats
trailers, motors, floating homes, personal watercraft, and fishing vessels

49. Aircraft and accessories

50. Other machinery, fixtures, and equipment (excluding farm
machinery and equipment)

51. Total of Part 8.
Add lines 47 through 50. Copy the total to line 87.

52. Is a depreciation schedule available for any of the property listed in Part 87

vw No
oO Yes

Official Form 206A/B Schedule A/B: Assets -- Real and Personal Property

Current value of
debtor's interest

$1,900,000.00

 

$1,900,000.00

 

 

 

Current value of
debtor's interest

 

 

$0.00

 

 

page 4
Debtor Damodar LLC 4 9-206292—Deeument45—FilecHin =x SPRL eM) p 18-30863. 59

Name

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?

vw No
oO Yes

Real property

54. Does the debtor own or lease any real property?

| No. Go to Part 10.
wv Yes. Fill in the information below.

55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

Description and location of property Nature and extent Net book value of Valuation method Current value of
Include street address or other description of debtor's interest debtor's interest used for current debtor's interest
such as Assessor Parcel Number (APN), in property (Where available) value

and type of property (for example,
acreage, factory, warehouse, apartment or
office building), if available.

55.1. 9901 United Drive
Houston, TX 77036
Building Fee Simple $9,900,000.00

56. Total of Part 9.
Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

 

$9,900,000.00

 

 

 

57. Is a depreciation schedule available for any of the property listed in Part 97

vw No
oO Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?

oO No
YI Yes

Intangibles and Intellectual Property

59. Does the debtor have any interests in intangibles or intellectual property?
(CD No. Go to Part 11.

Yes. Fill in the information below.

General description Net book value of Valuation method Current value of
debtor's interest used for current value debtor's interest
(Where available)
60. Patents, copyrights, trademarks, and trade secrets

61. Internet domain names and websites

62. Licenses, franchises, and royalties

Franchise Agreement with Holiday Hospitality
Franchising, LLC Unknown

 

63. Customer lists, mailing lists, or other compilations
64. Other intangibles, or intellectual property

65. Goodwill

 

66. Total of Part 10.

Add lines 60 through 65. Copy the total to line 89. $0.00

 

 

 

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?

vi No
oO Yes

Official Form 206A/B Schedule A/B: Assets -- Real and Personal Property page 5
Debtor Damodar tC 20682—Deeument45—FilecHn =X SBS RPP HANEY” )p. 19230588 59

69.

Name

Is there an amortization or other similar schedule available for any of the property listed in Part 10?

vw No
oO Yes
Has any of the property listed in Part 10 been appraised by a professional within the last year?
wv No
oO Yes

All other assets

70.

71.

72.

73.

74.

75.

76.

77.

78.

73.

Does the debtor own any other assets that have not yet been reported on this form?
Include all interests in executory contracts and unexpired leases not previously reported on this form.

oO No. Go to Part 12.
| Yes. Fill in the information below.

Current value of

debtor's interest
Notes receivable

Description (include name of obligor)
Tax refunds and unused net operating losses (NOLs)

Description (for example, federal, state, local)
Interests in insurance policies or annuities

United Specialty Insurance Company
Commercial General Liability
Policy No. IXA-18-H19603 Unknown

United Specialty Insurance Company
Automobile Liability
Policy No. IXA-18-H19603 Unknown

National Surety Corporation
Umbrella Liability
Policy No. SU049054547-2187-4 Unknown

Travelers Casualty & Surety
Crime Policy
Policy No. 107023055 Unknown

Palomar Specialty Insurance Company
Commercial Property Insurance
Policy No. PAR-18-0001 274-00 Unknown

Causes of action against third parties (whether or not a lawsuit has been filed)

Other contingent and unliquidated claims or causes of action of every nature,
including counterclaims of the debtor and rights to set off claims

Trusts, equitable or future interests in property

Other property of any kind not already listed Examples: Season tickets, country club membership

 

Total of Part 11.

Add lines 71 through 77. Copy the total to line 90. $0.00

 

 

 

Has any of the property listed in Part 11 been appraised by a professional within the last year?

vw No
oO Yes

Official Form 206A/B Schedule A/B: Assets -- Real and Personal Property page 6
Debtor

Name

| Part 12: | Summary

In Part 12 copy all of the totals from the earlier parts of the form.

80.

81.

82.

83.

84.

85.

86.

87.

88.

90.

91.

92.

Official Form 206A/B

Type of property

Cash, cash equivalents, and financial assets.

Copy line 5, Part 1.

Deposits and prepayments. Copy line 9, Part 2.

Accounts receivable. Copy line 12, Part 3.

Investments. Copy line 17, Part 4.
Inventory. Copy line 23, Part 5.

Farming and fishing-related assets.
Copy line 33, Part 6.

Office furniture, fixtures, and equipment;
and collectibles. Copy line 43, Part 7.

Current value of
personal property

$15,500.03
$0.00

$103,220.93

$0.00
$60,529.76

$0.00

$1,900,000.00

Machinery, equipment, and vehicles. $0.00
Copy line 51, Part 8.

Real property. Copy line 56, Part 9.......ccccccccccesesessssessneresssneneeresesoeeeseeness >
Intangibles and intellectual property. $0.00
Copy line 66, Part 10.

All other assets. Copy line 78, Part 11. of $0.00

Total. Add lines 80 through 90 for each column.

Total of all property on Schedule A/B. Lines 914 + 91D = 92...0....c.sceeeceecsseeessteeeecsconesseesesscntessroessseenenssennaesenensseeeecss

91a.

 

$2,079,250.72

 

 

 

Damodar ECs o.369683—Deeument45—Fitecin FX SEAT se

+ 91b.

Current value of
real property

19-308
CT

 

 

$9,900,000.00

 

 

 

 

$9,900,000.00

 

 

Schedule A/B: Assets -—- Real and Personal Property

83-5

UT OY

 

 

_$11,979,250.72_

 

page 7

 
Fill in this information to identify the case:

Debtor name Damodar, LLC

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

Case number 19-30683
(if Known)

on 02/18/19 Page 8 of 59

CJ Check if this is an

 

Official Form 206D

Schedule D: Creditors Who Have Claims Secured by Property

amended filing

12/15

 

Be as complete and accurate as possible.

1. Do any creditors have claims secured by debtor's property?
| No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.

Yes. Fill in all of the information below.

List Creditors Who Have Secured Claims

 

2. List in alphabetical order all creditors who have secured claims. If a creditor has more Column A
than one secured claim, list the creditor separately for each claim. Amount of claim
Do not deduct the

ah Creditor's name

 

 

 

 

Alief |.S.D.

Creditor's mailing address

P.O. Box 368

Alief TX 77411

 

Creditor's email address, if known

 

Date debt was incurred

Last 4 digits of account
number

Do multiple creditors have an interest in

the same property?

oO No

[7 Yes. Specify each creditor, including this
creditor, and its relative priority.

1) BancorpSouth Bank; 2)
BancorpSouth Bank; 3)
BancorpSouth Bank; 4) Alief I.S.D.;
5) Ann Harris Bennett.

value of collateral.

Describe debtor's property that is

subject to a lien $72,178.06

Building

Describe the lien

 

Is the creditor an insider or related party?
No
CO Yes

Is anyone else liable on this claim?

No
Oo Yes. Fill out Schedule H: Codebtors (Official Form 206H)

As of the petition filing date, the claim is:
Check all that apply.

O Contingent

oO Unliquidated

oO Disputed

3. Total of the dollar amounts from Part 1, Column A, including the amounts from the

Additional Page, if any.

$9,093,877.48

Official Form 206D Schedule D: Creditors Who Have Claims Secured by Property

Column B

Value of collateral
that supports

this claim

$9,900,000.00

page 1
Debtor Damodar, LLC, 9-20683-—B Etec EX Sas yay SAM pis 30683

Additional Page Column A
Amount of claim

Column B

Value of collateral
that supports

this clalm

$9,900,000.00

 

 

 

 

 

 

 

Copy this page only if more space is needed. Continue numbering the lines Do not deduct the
sequentially from the previous page. value of collateral.
Creditor's name Describe debtor's property that is
Ann Harris Bennett subject to a lien $71,838.50
Creditor's mailing address Building
Tax Assessor-Collector Describe the lien
P.O. Box 3547
Is the creditor an insider or related party?
Houston TX__77253-3547_ fy] No
Creditor’s email address, if known D Yes
Is anyone else liable on this claim?
Date debt was incurred fy No

Last 4 digits of account

number As of the petition filing date, the claim is:

Do multiple creditors have an interest in Check all that apply.

the same property? oO Contingent
C1 No oO Unliquidated
Yes. Have you already specified the CD Disputed

relative priority?

oO No. Specify each creditor, including this
creditor, and its relative priority.

Yes. The relative priority of creditors is
specified on lines 2.1

[ 2a] Creditor's name Describe debtor's property that is

oO Yes. Fill out Schedule H: Codebtors (Official Form 206H)

$470,336.26

$11,800,000.00

 

BancorpSouth Bank subject to a lien

Creditor's mailing address
Attn: Alicia Ratcliff Describe the lien

501 South Washington

 

 

Is the creditor an insider or related party?

 

 

Marshall TX__75670 No
Creditor's email address, if known O "

Is anyone else liable on this claim?
Date debt was incurred ft No

Last 4 digits of account

number As of the petition filing date, the claim is:

Do multiple creditors have an interest in Check alll that apply.

the same property? oO Contingent
( No ( Unliquidated
fv] Yes. Have you already specified the C7 Disputed

relative priority?

No. Specify each creditor, including this
creditor, and its relative priority.
For Building: See 2.1. For Hotel
Furniture & Equipment: 1)
BancorpSouth Bank; 2)
BancorpSouth Bank; 3)
BancorpSouth Bank.

Yes. The relative priority of creditors is
specified on lines

Official Form 206D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property

7] Yes. Fill out Schedule H: Codebtors (Official Form 206H)

page 2
 

Debtor Damogan LLC 0. 39683—Deeument 45—FitecHn FXSE OA UTS Lo" page te ot Se

 

Additional Page Column A Column B
Amount of claim _- Value of collateral
Copy this page only if more space is needed. Continue numbering the lines Do not deduct the _ that supports
sequentially from the previous page. value of collateral. this claim
Creditor's name Describe debtor's property that is

BancorpSouth Bank subject to a lien $6,987,545.07 $11,800,000.00

 

 

Creditor's mailing address
Attn: Alicia Ratcliff Describe the lien

501 South Washington

Is the creditor an insider or related party?

 

 

 

Marshall TX__75670 No
Creditor's email address, if known 1 Yes

Is anyone else liable on this claim?
Date debt was incurred C] No

Last 4 digits of account fy] Yes. Fill out Schedule H: Codebtors (Official Form 206H)

number 6 2 8 8 As ofthe petition filing date, the claim is:

Do multiple creditors have an interest in Check ail that apply.

the same property? oO Contingent
1 No oO Untiquidated
Yes. Have you already specified the CZ Disputed

relative priority?
D1 No. Specify each creditor, including this
creditor, and its relative priority.

Yes. The relative priority of creditors is
specified on lines 2.1, 2.3

| 2.5 | Creditor's name Describe debtor's property that is
$1,491,979.59 $11,800,000.00

 

BancorpSouth Bank subject to a lien

Creditor's mailing address
Attn: Alicia Ratcliff Describe the lien

501 S. Washington

 

Is the creditor an insider or related party?

 

 

Marshall TX 75670 No
Creditor's email address, if known 0 mes

Is anyone else liable on this claim?

 

Date debt was incurred — No

Last 4 digits of account I Yes. Fill out Schedule H: Codebtors (Official Form 206H)

number 6 3. 1 5 As of the petition filing date, the claim is:

Do multiple creditors have an interest in Check all that apply.

the same property? [J Contingent
Oo No oO Unliquidated
[J Yes. Have you already specified the CL Disputed

relative priority?
No. Specify each creditor, including this
creditor, and its relative priority.

Yes. The relative priority of creditors is

specified on lines 2.1, 2.3

Official Form 206D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 3
Debtor Damodar, LLG, 9-20682—Deeument45—Filed dpe (SHA nyeapeldif Keown 43 30888 £59
List Others to Be Notified for a Debt Already Listed in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be
listed are collection agencies, assignees of claims listed above, and attorneys for secured creditors.

if no others need to be notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed,
copy this page.

Name and address On which IIne In Part 1 Last 4 digits of
did you enter the account number
related creditor? for this entity

Michael J. Durrschmidt Line 2.3

 

Hirsch & Westheimer

1415 Louisiana Street, 36th Floor

Wedge International Tower

Houston TX 77002

Official Form 206D Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page 4
  
 

Fill in this information to identity the case: on 02/18/19 Page 12 of 59
Debtor Damodar, LLC

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 

 

 

Case number 19-30683 (J Check if this is an
(if known) amended filing
Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12115

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.

If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

List All Creditors with PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

oO No. Go to Part 2.
wi Yes. Go to line 2.

2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

 

 

 

 

 

 

 

 

Total claim Priority amount
5 Priority creditor's name and mailing address As of the petition filing date, the $0.00 $0.00
Atkins, Charemon claim is: Check ail that apply.
Contingent

aoa Enyant [5] Uniiquidated

OD Disputed

Basis for the claim:
Houston TX 77021
Date or dates debt was incurred

Is the claim subject to offset?

Vi No
Last 4 digits of account CO] Yes
number _
Specify Code subsection of PRIORITY unsecured
claim: 11U.S.C.§ 507(a)( 4 = )
Priority creditor's name and mailing address As of the petition filing date, the $0.00 $0.00

 

. im is: {i th ly.
Campbell, April S. claim is: Check alf that apply.
Contingent

12127 Plumbrook [) Unliquidated
oO Disputed

 

Basis for the claim:

 

Houston TX 77099
Date or dates debt was incurred

 

Is the claim subject to offset?
fy] No

Last 4 digits of account C] Yes

number ee

Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4 )

 

Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims paae 1
Debtor

Additional Page

Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.

Priority creditor's name and mailing address
Chang, Minah

534 Hidden Harbor St.

 

 

Houston TX 77079

Date or dates debt was incurred

 

Last 4 digits of account
number Ss Se

Specify Code subsection of PRIORITY unsecured
claim: 11U.S.C. § 507(a)( 4 = )

|= | Priority creditor's name and mailing address
Collazo Gonzalez, Flora Caridad

8700 Justine Ln., Apt. 3111

As of the petition filing date, the
claim is: Check all that apply

Contingent
oO Unliquidated
oO Disputed

Basis for the claim:

 

Damodar. tC 5. 39683—Deeument 45—Fitec in FXSE Oh UPPES) LE Pade Peet So

 

 

 

 

Houston TX 77031

Date or dates debt was incurred

 

Last 4 digits of account
number _

Specify Code subsection of PRIORITY unsecured
claim: 11U.S.C.§507(a), 4 = )

Eg Priority creditor's name and mailing address
Correa, Luis T.

16415 Pradera

Is the claim subject to offset?

wv No
Oo Yes

As of the petition filing date, the
claim is: Check all that apply.

Contingent
Unliquidated
oO Disputed

Basis for the claim:

 

 

 

 

Houston TX 77083

Date or dates debt was incurred

 

Last 4 digits of account
number

Specify Code subsection of PRIORITY unsecured
claim: 11U.S.C.§ 507(a)( 4°)

Official Form 206E/F

Is the claim subject to offset?

vw No
| Yes

As of the petition filing date, the
claim is: Check all that apply.

Contingent
[) Unliquidated
oO Disputed

Basis for the claim:

Total claim Priority amount
$0.00 $0.00
$0.00 $0.00
$0.00 $0.00

 

 

Is the claim subject to offset?

4 No
oO Yes

Schedule E/F: Creditors Who Have Unsecured Claims

paae 2
Debtor

ESSE Adaitional Page

 

Damodar LLG 5 39683—Deeument 45—Fitecn- FXSE OR UTS) Le Page pe ot59

 

Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.

(25) Priority creditor's name and mailing address
Duran Miranda, Maria Guadalupe
11505 Keegans Ridge #907

 

 

Houston TX 77031

Date or dates debt was incurred

 

Last 4 digits of account
number Ss

Specify Code subsection of PRIORITY unsecured
claim: 110U.S.C.§ 507(a 4 = )

Priority creditor's name and mailing address
Edwards, Leithia Monique
16731 Beechnut St. #1008

 

 

 

Houston TX 77083

Date or dates debt was incurred

 

Last 4 digits of account
number —_

Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4 = = )

ra Priority creditor's name and mailing address
Fontenot, Elbert Jones

3990 Bennett Rd.

As of the petition filing date, the
claim is: Check all that apply.

Contingent
oO Unliquidated
oO Disputed

Basis for the claim:

 

 

Is the claim subject to offset?

vw No
oO Yes

As of the petition filing date, the
claim is: Check all that apply.

oO Contingent

Oo Unliquidated

oO Disputed

Basis for the claim:

 

 

 

 

Beaumont TX 77708

Date or dates debt was incurred

 

Last 4 digits of account
number —

Specify Code subsection of PRIORITY unsecured
claim: 11U.S.C.§ 507(a)( 4 = )

Official Form 206E/F

Is the claim subject to offset?

4} No
oO Yes

As of the petition filing date, the

claim is: Check aif that apply.
Contingent

oO Unliquidated

Oo Disputed

Basis for the claim:

Total claim Priority amount
$0.00 $0.00
$0.00 $0.00
$0.00 $0.00

 

 

Is the claim subject to offset?

4 No
oO Yes

Schedule E/F: Creditors Who Have Unsecured Claims

pade 3
Debtor

Additional Page

Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.

Ea Priority creditor's name and mailing address
Gomez, Dora Alicia

9220 Bellwood Lh., Apt. 289

 

 

Houston TX 77036

Date or dates debt was incurred

 

Last 4 digits of account
number le

Specify Code subsection of PRIORITY unsecured
claim: 11U.S.C.§ 507(a)( 4 )

eo Priority creditor's name and mailing address
Guess, Monique M.

2727 Skyview Point Drive

 

 

Houston TX 77047

Date or dates debt was incurred

 

Last 4 digits of account
number ee

Specify Code subsection of PRIORITY unsecured
claim: 11U.S.C.§ 507(a)( 4 = )

Priority creditor's name and mailing address
Martinez, Luis Armando

9888 United Dr.

 

 

Houston TX 77036

Date or dates debt was incurred

 

Last 4 digits of account
number —

Specify Code subsection of PRIORITY unsecured
claim: 11U.S.C.§ 507(a)( 4 = )

Official Form 206E/F

As of the petition filing date, the
claim is: Check all that apply

Contingent
oO Unliquidated
oO Disputed

Basis for the claim:

 

Damodar LLG 5 39683 Deeument 45—Fitec Hn FXSE GA UBT SLO Pagerto ot 59

 

 

Is the claim subject to offset?

4 No
oO Yes

As of the petition filing date, the
claim is: Check all that apply.

Contingent
Oo Unliquidated
CJ Disputed

Basis for the claim:

 

 

Is the claim subject to offset?
No
OD Yes

As of the petition filing date, the
claim is: Check all that apply.

Contingent
oO Unliquidated
( Disputed

Basis for the claim:

Total claim Priority amount
$0.00 $0.00
$0.00 $0.00
$0.00 $0.00

 

 

Is the claim subject to offset?

vl No
oO Yes

Schedule E/F: Creditors Who Have Unsecured Claims

paae 4
Debtor

ae Additional Page

Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.

Ea Priority creditor's name and mailing address
McHan, Anthony W.
10830 Golden Sunshine Dr.

 

 

Houston TX 77064

Date or dates debt was incurred

 

Last 4 digits of account
number _

Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4 = )

Sl Priority creditor's name and mailing address
Mesa, Elizabeth
8957 S. Gessner, Apt. #174

As of the petition filing date, the
claim is: Check all that apply.

Contingent
oO Unliquidated
oO Disputed

Basis for the claim:

Damogab dG 9.20683 Document 45—Filedin-FX SEA WPPTS) LO Pade SP Bes s

 

 

 

 

Houston TX 77074

Date or dates debt was incurred

 

Last 4 digits of account
number

Specify Code subsection of PRIORITY unsecured
claim: 11U.S.C.§ 507(a)( 4 = )

Priority creditor's name and mailing address
Negron Morris, Barbara J.

7500 Belleviue

Is the claim subject to offset?

No
oO Yes

As of the petition filing date, the
claim is: Check all that apply.

Contingent
oO Unliquidated
CO Disputed

Basis for the claim:

 

 

 

 

Houston TX 77036

Date or dates debt was incurred

 

Last 4 digits of account
number ——

Specify Code s subsection of PRIORITY unsecured
claim: 11U.S.C. § 507(a)( 4 = ?)

Official Form 206E/F

Is the claim subject to offset?
vw No

Oo Yes

As of the petition filing date, the
claim is: Check all that apply.

Contingent
oO Unliquidated
oO Disputed

Basis for the claim:

 

 

Is the claim subject to offset?

vw No
Oo Yes

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim Priority amount
$0.00 $0.00
$0.00 $0.00
$0.00 $0.00

page 5
Debtor

Additional Page

Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.

Priority creditor's name and mailing address

Puentes, Leslie Mariel
7502 Corporate Dr., #275

 

 

Houston TX 77036

Date or dates debt was incurred

 

Last 4 digits of account
number _

Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4 ~~)

Po Priority creditor's name and mailing address
Ramos, Juana

7500 Bissonnet

 

 

Houston TX 77074

Date or dates debt was incurred

 

Last 4 digits of account
number _

Specify Code subsection of PRIORITY unsecured
claim: 11U.S.C.§ 507(a)( 4 = )

Priority creditor's name and mailing address
Ramos, Sarai

14522 Hiram Clarke Road

As of the petition filing date, the

claim is: Check ail that apply.
Contingent

Cl Unliquidated

Oo Disputed

Basis for the claim:

DamoganteG9.30683 Document 45 Filed in-FX SE AA HOPI LO ab S0G88 5.9 —___

 

 

Is the claim subject to offset?

vw No
oO Yes

As of the petition filing date, the
claim is: Check all that apply.

Contingent
() Unliquidated
CL Disputed

Basis for the claim:

 

 

 

 

Houston TX 77045

Date or dates debt was incurred

 

Last 4 digits of account
number

Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4 == )

Official Form 206E/F

Is the claim subject to offset?
No
| Yes

As of the petition filing date, the
claim is: Check all that apply.

Contingent
a Unliquidated
( Disputed

Basis for the claim:

Total claim Priority amount
$0.00 $0.00
$0.00 $0.00
$0.00 $0.00

 

 

Is the claim subject to offset?

| No
| Yes

Schedule E/F: Creditors Who Have Unsecured Claims

paae 6
Debtor

Additional Page

Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.

a Priority creditor's name and mailing address
Ruiz, Christian

6289 Wilcrest Dr., Apt. 8302

 

 

Houston TX 77072

Date or dates debt was incurred

 

Last 4 digits of account
number ee

Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. §507(a)( 4 = = )

Priority creditor's name and mailing address
Siddle, Linda Lucille
7600 Burgoyne, #228

 

 

Houston TX 77063

Date or dates debt was incurred

 

Last 4 digits of account
number Le

Specify Code subsection of PRIORITY unsecured
claim: 11U.S.C.§507(a)( 4 = )

Ba Priority creditor's name and mailing address
Singleton, Divyne Shakem

12250 S. Kirkwood Road, #1734

As of the petition filing date, the
claim is: Check all that apply.

Contingent
0 Unliquidated
oO Disputed

Basis for the claim:

Damogan tbo 30683 Document 45—Filed-inFX SEN UTS) LO ahs gp ——_

 

 

Is the claim subject to offset?
4 No

oO Yes

As of the petition filing date, the
claim is: Check all that apply.

Contingent
oO Unliquidated
oO Disputed

Basis for the claim:

 

 

 

 

Stafford TX 77477

Date or dates debt was incurred

 

Last 4 digits of account
number _— _

Specify Code subsection of PRIORITY unsecured
claim: 11U.S.C.§ 507(a( 4 == )

Official Form 206E/F

Is the claim subject to offset?

wl No
oO Yes

As of the petition filing date, the
claim is: Check all that apply.

Contingent
Cc Unliquidated
Cc Disputed

Basis for the claim:

Total claim Priority amount
$0.00 $0.00
$0.00 $0.00
$0.00 $0.00

 

 

Is the claim subject to offset?
wv No

Oo Yes

Schedule E/F: Creditors Who Have Unsecured Claims

paqe 7
Debtor

Additional Page

Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.

Fea Priority creditor's name and mailing address
Singleton, Sharee S.

6550 Hillcroft St., #125

 

 

Houston TX 77081

Date or dates debt was incurred

 

Last 4 digits of account
number

Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)( 4 = )

Priority creditor's name and mailing address
Sirmon, Ashlee Elizabeth
1330 Redford St.

As of the petition filing date, the
claim is: Check all that apply.

CO Contingent
oO Unliquidated
oO Disputed

Basis for the claim:

DamodandbC,0.30683 Document45—Filed iA-EX SEA BOIS) EO a ASSO EBS

 

 

 

 

Houston TX 77034

Date or dates debt was incurred

 

Last 4 digits of account
number

Specify Code subsection of PRIORITY unsecured
claim: 11U.S.C.§ 507(a) 4 = )

Priority creditor's name and mailing address
Skipper, Kevin
8162 Richmond Ave., #2001

Is the claim subject to offset?

vw No
oO Yes

As of the petition filing date, the

claim is: Check all that apply.
Contingent

oO Unliquidated

oO Disputed

Basis for the claim:

 

 

 

 

Houston TX 77063

Date or dates debt was incurred

 

Last 4 digits of account
number _

Specify Code subsection of PRIORITY unsecured
claim: 11U.S.C.§507(a 4 ~~ =~?)

Official Form 206E/F

Is the claim subject to offset?

wv No
oO Yes

As of the petition filing date, the
claim is: Check all that apply.

Contingent
oO Unliquidated
oO Disputed

Basis for the claim:

 

 

Is the claim subject to offset?

vw No
Oo Yes

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim Priority amount
$0.00 $0.00
$0.00 $0.00
$0.00 $0.00

paae 8
Debtor

DamodanébC19-20683 Document 45 Filed in FX SEA ODay KOMP aEESOEBS 59

 

 

 

Smith, Pamela

 

P.O. Box 841922

 

 

 

 

 

Last 4 digits of account
number

Velasquez, Guadalupe

 

 

 

9000 Fondren Rd., Apt. 285

 

 

ye a
Additional Page
Copy this page if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page. Total claim Priority amount
By Priority creditor's name and mailing address As of the petition filing date, the $0.00 $0.00
claim is: Check all that apply.
Contingent
Ol Unliquidated
oO Disputed
Basis for the claim:
Pearland TX 77584
Date or dates debt was incurred
Is the claim subject to offset?
No
oO Yes
Specify Code subsection of PRIORITY unsecured
claim: 11U.S.C.§ 507(ay 4 = = )
a Priority creditor's name and mailing address As of the petition filing date, the $0.00 $0.00
claim is: Check all that apply.
Contingent
oO Unliquidated
oO Disputed

 

 

Houston TX 77074

Date or dates debt was incurred

 

Last 4 digits of account
number __ __

Specify Code subsection of PRIORITY unsecured
claim: 11U.S.C.§ 507(a)( 4° )

Official Form 206E/F

Basis for the claim:

 

Schedule E/F: Creditors Who Have Unsecured Claims

Is the claim subject to offset?

| No
oO Yes

paae 9
Debtor  DamodapdbC 9.20683 Document 45 Filed in FX SEAM DPT LOM a ARsS0G8 3: 5g ___
List All Creditors with NONPRIORITY Unsecured Claims

3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured
claims, fill out and attach the Additional Page of Part 2.

 

 

 

 

Active Networks
5110 Lancaster Street

3.1 Nonpriority creditor's name and mailing address

 

 

Harrisburg

Date or dates debt was incurred

Last 4 digits of account number

 

 

 

 

American Hotel Register
100 S. Milwaukee Ave.

PA 17111

 

3.2 Nonpriority creditor's name and mailing address

As of the petition filing date, the claim is:

Check all that apply.
CO Contingent

oO Untiquidated

Oo Disputed

Basis for the claim:

 

 

 

Vernon Hills
Date or dates debt was incurred

Last 4 digits of account number

 

 

 

 

Anytime Pest Elimination
5067 Garth Rd.

IL 60061-4305

 

3.3 Nonpriority creditor's name and mailing address

Is the claim subject to offset?
No
( Yes

As of the petition filing date, the claim is:

Check all that apply.
oO Contingent

oO Unliquidated

Oo Disputed

Basis for the claim:

 

 

 

Baytown
Date or dates debt was incurred

Last 4 digits of account number

 

 

 

 

Ascentium Capital
23970 Hwy 59 N

TX 77521

 

3.4 Nonpriority creditor's name and mailing address

Is the claim subject to offset?

No
oO Yes

As of the petition filing date, the claim is:

Check all that apply.
(J Contingent

| Unliquidated

oO Disputed

Basis for the claim:

 

 

 

Kingwood

Date or dates debt was incurred

Last 4 digits of account number

Official Form 206E/F

TX 77339

Is the claim subject to offset?
No
oO Yes

As of the petition filing date, the claim is:

Check all that apply.
oO Contingent

oO Unliquidated

oO Disputed

Basis for the claim:

 

ts the claim subject to offset?
No

oO Yes

Schedule E/F: Creditors Who Have Unsecured Claims

Amount of claim

$531.00

$154.65

$649.50

$17,847.66

paae 10
Debtor

Additional Page

 

Damogap.4bC) 9.20683 Document 45 Filed in FX SEA W2PTS] Lm adess083: 5.9

 

Copy this page only if more space is needed. Continue numbering the lines sequentially from the

previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

 

3.5 Nonpriority creditor's name and mailing address

 

 

 

AT&T
P.O. Box 105414

 

 

Atlanta GA 30348-5414
Date or dates debt was incurred

Last 4 digits of account number

 

3.6 | Nonpriority creditor's name and mailing address

 

 

 

AT&T Global Network & Services
P.O. Box 5091

 

 

Carol Stream IL 60197-5091
Date or dates debt was incurred

Last 4 digits of account number

 

 

 

3.7. | Nonpriority creditor's name and mailing address

 

AT&T Mobility
P.O. Box 6463

Amount of claim

As of the petition filing date, the claim is:
Check ail that apply.

| Contingent

oO Unliquidated

oO Disputed

$267.95

Basis for the claim:

 

Is the claim subject to offset?
No
oO Yes

As of the petition filing date, the claim is:
Check all that apply.

( Contingent
| Unliquidated
oO Disputed

$0.00

Basis for the claim:

 

 

 

Carol Stream IL 60197-6463
Date or dates debt was incurred

Last 4 digits of account number

 

3.8 Nonpriority creditor's name and mailing address

 

 

 

Carbon's Golden Malted
P.O. Box 129

Is the claim subject to offset?
No
oO Yes

As of the petition filing date, the claim is:
Check ail that apply.

CO Contingent
| Unliquidated
o Disputed

$0.00

Basis for the claim:

 

 

 

Concordville PA 19331-0128
Date or dates debt was incurred

Last 4 digits of account number

Official Form 206E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Is the claim subject to offset?

Vv No
| Yes

As of the petition filing date, the claim is:
Check all that apply.

oO Contingent
oO Unliquidated
Oo Disputed

$51.00

Basis for the claim:

 

Is the claim subject to offset?
wv No

oO Yes

paae 11
 

Debtor DamodantbC] 9-20682 Document 45 Filed in TX SBaspropvesy ppp 219530683.5 59

Additional Page

Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

 

 

 

 

Carbonics, Inc.
P.O. Box 87828

3.9 Nonpriority creditor's name and mailing address

 

 

Houston TX 77287
Date or dates debt was incurred

Last 4 digits of account number

 

 

 

 

CenterPoint Energy
P.O. Box 2628

As of the petition filing date, the claim is:

Check all that apply
( Contingent

oO Unliquidated
oO Disputed

Basis for the claim:

 

3.10 | Nonpriority creditor's name and mailing address

 

 

Houston TX
Date or dates debt was incurred

Last 4 digits of account number

 

 

 

 

City of Houston
P.O. Box 1560

Is the claim subject to offset?

vw No
oO Yes

As of the petition filing date, the claim is:

Check all that apply.
oO Contingent

oO Unliquidated
0 Disputed

Basis for the claim:

 

77252-2628

3.11 | Nonpriority creditor's name and mailing address

 

 

Houston TX
Date or dates debt was incurred

Last 4 digits of account number

 

 

 

 

City of Houston
Health Consumer FOG Prg
7427 Park Place

77251-1560

Is the claim subject to offset?

vw No
oO Yes

As of the petition filing date, the claim is:

Check all that apply.
Oo Contingent

oO Unliquidated

oO Disputed

Basis for the claim:

 

3.12 | Nonpriority creditor's name and mailing address

 

Houston TX 77087
Date or dates debt was incurred

Last 4 digits of account number

Official Form 206E/F

Is the claim subject to offset?

vw No
oO Yes

As of the petition filing date, the claim is:

Check all that apply.
| Contingent

oO Unliquidated

oO Disputed

Basis for the claim:

 

Is the claim subject to offset?
No
oO Yes

Schedule E/F: Creditors Who Have Unsecured Claims

Amount of claim

$30.23

$0.00

$0.00

$0.00

pade 12
 

Debtor DamodantébC] 9-30683 Document 45 Filed in TX SBaspranye Gf trpwnpaleas66B3F 5Q

Additional Page

Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

 

 

 

 

Comcast
P.O. Box 37601

3.13 | Nonpriority creditor's name and mailing address

 

 

Philadelphia
Date or dates debt was incurred

Last 4 digits of account number

 

 

 

 

Dharmendra Patel
823 West Pasadena Freeway

PA 19101-0601

3.14 | Nonpriority creditor's name and mailing address

As of the petition filing date, the claim is:

Check all that apply.
(1 Contingent

oO Unliquidated

oO Disputed

Basis for the claim:

 

 

 

Pasadena
Date or dates debt was incurred

Last 4 digits of account number

 

 

 

 

Directv
P.O, Box 105249

TX 77506

3.15 | Nonpriority creditor's name and mailing address

Is the claim subject to offset?

vw No
oO Yes

As of the petition filing date, the claim is:

Check all that apply.
Oo Contingent

(0D Unliquidated

| Disputed

Basis for the claim:

 

 

 

Atlanta
Date or dates debt was incurred

Last 4 digits of account number

 

 

 

 

Eagle Eye Fire Protection
4806 Enchanted Rock Lane

GA _ 30348-5249

3.16 | Nonpriority creditor's name and mailing address

Is the claim subject to offset?
wv No

oO Yes

As of the petition filing date, the claim is:

Check all that apply.
[J Contingent

oO Unliquidated

oOo Disputed

Basis for the claim:

 

 

 

Spring
\
Date or dates debt was incurred

Last 4 digits of account number

Official Form 206E/F

TX 77388

Is the claim subject to offset?

vw No
oO Yes

As of the petition filing date, the claim is:

Check all that apply.
oO Contingent

oO Unliquidated

| Disputed

Basis for the claim:

 

Is the claim subject to offset?

ov No
oO Yes

Schedule E/F: Creditors Who Have Unsecured Claims

Amount of claim

$639.39

$685,000.00

$0.00

$0.00

page 13
 

Debtor Damodand&G 9-30683 Document 45 Filed in TXSBase OMbecifkaowpp ad2-39688t 50

Additional Page

Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

 

 

 

3.17 | Nonpriority creditor's name and mailing address

 

Equi-Tax Inc.
Tax Assessor/Collector
P.O. Box 73109

 

Houston TX 77273-3109
Date or dates debt was incurred

Last 4 digits of account number

 

3.18 | Nonpriority creditor's name and mailing address

 

 

 

Gates & Company, LLC
P.O. Box 1238

 

 

Sulphur LA 70664
Date or dates debt was incurred

Last 4 digits of account number

 

3.19 | Nonpriority creditor's name and mailing address

 

 

 

Greenback Cost Recovery
P.O. Box 22656

As of the petition filing date, the claim is:

Check all that apply.
oO Contingent

[J Uniiquidated

oO Disputed

Basis for the claim:

 

Is the claim subject to offset?

vw No
O Yes

As of the petition filing date, the claim is:

Check all that apply.
Do Contingent

oO Unliquidated

oO Disputed

Basis for the claim:

 

 

 

Houston TX 77227
Date or dates debt was incurred

Last 4 digits of account number

 

 

 

3.20 | Nonpriority creditor's name and mailing address

 

Guest Supply
P.O. Box 6771

Is the claim subject to offset?
No
Yes

As of the petition filing date, the claim is:

Check all that apply.
CJ Contingent

oO Unliquidated

oO Disputed

Basis for the claim:

 

 

 

Somerset NJ 08875-6771
Date or dates debt was incurred

Last 4 digits of account number

Official Form 206E/F

Is the claim subject to offset?

VM No
| Yes

As of the petition filing date, the claim is:

Check ail that apply.
oO Contingent

oO Unliquidated

oO Disputed

Basis for the claim:

 

Is the claim subject to offset?

wv No
oO Yes

Schedule E/F: Creditors Who Have Unsecured Claims

Amount of claim

$4,341.54

$0.00

$13,729.87

$664.80

paade 14
 

Debtor DamodanthC) 9.20682 Document 45 Eiled in TX SH asp rorbersit copwnp aA 9306834 5q

Additional Page

Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

 

 

 

3.21 | Nonpriority creditor's name and mailing address

 

H.E.S. Enterprise LLC
22914 Armur Drive

 

 

Porter TX 77365
Date or dates debt was incurred

Last 4 digits of account number

 

3.22 | Nonpriority creditor's name and mailing address

 

 

 

HD Supply
P.O. Box 509058

As of the petition filing date, the claim is:

Check all that apply
( Contingent

[ Uniiquidated
[ Disputed

Basis for the claim:

 

 

 

San Diego CA
Date or dates debt was incurred

Last 4 digits of account number

 

 

3.23 | Nonpriority creditor's name and mailing address

 

 

Holiday Hospitality Franchising, LLC

Attn: Vice President,

Franchising Licensing and Compliance

Three Ravinia Drive, Suite 100

Atlanta GA _ 30346

Date or dates debt was incurred

Last 4 digits of account number

 

3.24 | Nonpriority creditor's name and mailing address

 

 

 

Houston Chronicle

92150-9058

Is the claim subject to offset?
No
0 Yes

As of the petition filing date, the claim is:

Check all that apply.
oO Contingent

| Unliquidated

Oo Disputed

Basis for the claim:

 

Is the claim subject to offset?

4 No
| Yes

As of the petition filing date, the claim is:

Check all that apply.
OO Contingent

oO Unliquidated

oO Disputed

Basis for the claim:

 

 

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

Official Form 206E/F

Is the claim subject to offset?

vw No
oO Yes

As of the petition filing date, the claim is:

Check all that apply.
oO Contingent

oO Unliquidated

| Disputed

Basis for the claim:

 

Is the claim subject to offset?

| No
oO Yes

Schedule E/F: Creditors Who Have Unsecured Claims

Amount of claim

$10,000.00

$702.55

$0.00

$0.00

page 15
Debtor

Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

 

 

 

 

Hubert
25401 Network Place

3.25 | Nonpriority creditor's name and mailing address

 

 

Chicago
Date or dates debt was incurred

Last 4 digits of account number

 

 

 

 

Intercontinental Hotels Group
P.O. Box 101074

IL 60673-1254

 

3.26 | Nonpriority creditor's name and mailing address

As of the petition filing date, the claim is:

Check ail that apply.
| Contingent

(J Uniiquidated

oO Disputed

Basis for the claim:

 

 

 

Atlanta
Date or dates debt was incurred

Last 4 digits of account number

 

 

 

 

Jayantilal Patel

GA__ 30392-1074

 

3.27 | Nonpriority creditor's name and mailing address

Is the claim subject to offset?

vi No
oO Yes

As of the petition filing date, the claim is:

Check all that apply.
oO Contingent

oO Unliquidated

oO Disputed

Basis for the claim:

 

 

 

 

Is the claim subject to offset?

vw No
oO Yes

As of the petition filing date, the claim is:

Check all that apply.
oO Contingent

oO Unliquidated

| Disputed

Basis for the claim:

 

 

Date or dates debt was incurred

Last 4 digits of account number

 

 

 

 

Nexus Disposal
P.O. Box 41188

3.28 | Nonpriority creditor's name and mailing address

 

 

Houston
Date or dates debt was incurred

Last 4 digits of account number

Official Form 206E/F

TX 77241

 

Is the claim subject to offset?
No
oO Yes

As of the petition filing date, the claim is:

Check all that apply.
oO Contingent

oO Unliquidated

oO Disputed

Basis for the claim:

 

Is the claim subject to offset?

wv No
Oo Yes

Schedule E/F: Creditors Who Have Unsecured Claims

DamodapéAC] 9.30683 Document 45 Filed in FX SEA DPT Kopp a des80583 4 5.9 —___

Additional Page

Amount of claim

$809.23

$34,486.66

$137,000.00

$431.96

paae 16
 

Debtor DamodandhC 9-30682 Document 45 Filed in TX SH aA UPPER Komp a 49388831 50

Additional Page

Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

 

 

 

3.29 | Nonpriority creditor's name and mailing address

 

OBEY Imaging Supplies, Inc.
16691 Gothard St., Unit B

 

 

Huntington Beach CA __ 92647
Date or dates debt was incurred

Last 4 digits of account number

 

3.30 | Nonpriority creditor's name and mailing address

 

 

 

Philip Haddad
22711 Stratford House Lane

 

 

Katy TX 77449
Date or dates debt was incurred

Last 4 digits of account number

 

 

 

3.31 | Nonpriority creditor's name and mailing address

 

Piyush Patel
2830 Wilcrest Dr.

 

 

Houston TX 77042
Date or dates debt was incurred

Last 4 digits of account number

 

3.32 | Nonpriority creditor's name and mailing address

 

 

 

POZ Landscaping
5909 Frondred Road, #1208

As of the petition filing date, the claim is:

Check ail that apply
oO Contingent

oO Unliquidated
oO Disputed

Basis for the claim:

 

Is the claim subject to offset?

4 No
oO Yes

As of the petition filing date, the claim is:

Check all that apply.
Contingent

oO Unliquidated

| Disputed

Basis for the claim:

 

Is the claim subject to offset?
No
Oo Yes

As of the petition filing date, the claim is:

Check all that apply.
oO Contingent

oO Unliquidated

Oo Disputed

Basis for the claim:

 

 

 

Houston TX 77036

Date or dates debt was incurred

 

Last 4 digits of account number

Official Form 206E/F

Is the claim subject to offset?

wv No
oO Yes

As of the petition filing date, the claim is:

Check all that apply.
oO Contingent

| Unliquidated

oO Disputed

Basis for the claim:

 

Is the claim subject to offset?

Vv No
Oo Yes

Schedule E/F: Creditors Who Have Unsecured Claims

Amount of claim

$798.00

$615.66

$194,953.42

$325.00

paae 17
 

Debtor  Damod@akbC19-30682 Document 45 Filed in TXSHaerrane Gf onPalysoewBht 59

Additional Page

Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

 

 

 

3.33 | Nonpriority creditor's name and mailing address

 

Pride Management Inc.
3536 Valmont Ave.

 

 

Beaumont TX 77706
Date or dates debt was incurred

Last 4 digits of account number

 

3.34 | Nonpriority creditor's name and mailing address

 

 

 

Risk Advisors of America
240 Lookout Place

As of the petition filing date, the claim is:

Check all that apply.
Oo Contingent

oO Unliquidated

oO Disputed

Basis for the claim:

 

 

 

Maitland FL 32751

Date or dates debt was incurred

 

Last 4 digits of account number

 

 

 

3.35 | Nonpriority creditor's name and mailing address

 

Royal Cup Coffee
P.O. Box 206011

Is the claim subject to offset?

v1 No
oO Yes

As of the petition filing date, the claim is:

Check all that apply.
oO Contingent

oO Unliquidated

oOo Disputed

Basis for the claim:

 

 

 

Dallas TX 75320-6011
Date or dates debt was incurred

Last 4 digits of account number

 

3.36 | Nonpriority creditor's name and mailing address

 

 

 

Sandhya Pate!

Is the claim subject to offset?

| No
oO Yes

As of the petition filing date, the claim is:

Check all that apply.
J Contingent

oO Unliquidated

oO Disputed

Basis for the claim:

 

 

 

 

Is the claim subject to offset?

wv No
oO Yes

As of the petition filing date, the claim is:

Check all that apply.
oO Contingent

oO Unliquidated

oO Disputed

Basis for the claim:

 

 

Date or dates debt was incurred

Last 4 digits of account number

Is the claim subject to offset?

wv No
oO Yes

Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims

Amount of claim

$25,000.00

$18,151.16

$786.82

$0.00

pace 18
 

Debtor DamodgAthCl9-30683 Document 45 Filed in TX SB aspinanye Gf kpwnp ah 2:38683,¢ 59

Additional Page

Copy this page only if more space is needed. Continue numbering the tines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.

 

 

 

 

Source Power & Gas
P.O. Box 203690

3.37 | Nonpriority creditor's name and mailing address

 

 

Dallas
Date or dates debt was incurred

Last 4 digits of account number

 

 

 

 

Summer Energy
P.O. Box 660938

TX 75320

3.38 | Nonpriority creditor's name and mailing address

 

 

Dallas
Date or dates debt was incurred

Last 4 digits of account number

 

 

 

 

Sysco Houston, Inc.

10710 Greens Crossing Blvd.

TX 75266-0938

3.39 | Nonpriority creditor's name and mailing address

As of the petition filing date, the claim is:

Check all that apply.
oO Contingent

oO Unliquidated

oO Disputed

Basis for the claim:

 

Is the claim subject to offset?
vw No
CO Yes

As of the petition filing date, the claim is:

Check all that apply.
Oo Contingent

oO Unliquidated

oO Disputed

Basis for the claim:

 

 

 

Houston
Date or dates debt was incurred

Last 4 digits of account number

 

 

 

 

USA Today

TX 77038-2716

3.40 | Nonpriority creditor's name and mailing address

Is the claim subject to offset?

a | No
oO Yes

As of the petition filing date, the claim is:

Check all that apply.
oO Contingent

oO Unliquidated

oO Disputed

Basis for the claim:

 

 

 

 

Is the claim subject to offset?
7] No
LI Yes

As of the petition filing date, the claim is:

Check all that apply.
oO Contingent

| Unliquidated

oO Disputed

Basis for the claim:

 

 

Date or dates debt was incurred

Last 4 digits of account number

Official Form 206E/F

Is the claim subject to offset?

vw No
oO Yes

Schedule E/F: Creditors Who Have Unsecured Claims

Amount of claim

$0.00

$0.00

$4,890.27

$0.00

paae 19
Debtor

 

DamodgptbCl 9-30683 Document 45 Filed in TXSBasrin@abarsi kepwrp a 49306835 59

List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be

listed are collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.

if no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages

are needed, copy the next page.

4.1

4.2

4.3

4.4

Official Form 206E/F

Name and mailing address

Internal Revenue Service
P.O. Box 7346

 

 

Philadelphia PA 19101-7346

IRS - Special Procedures, Section Il
1919 Smith St., Stop 5025HOU

 

 

Houston TX 77002-8049

IRS - United States Attorney
1000 Louisiana, Suite 2300

 

 

Houston TX 77002

IRS - US Atty Gen
10th & Constitution, N.W.

 

 

Washington DC _ 20530-0001

On which line in Part 1 or Part 2 is the Last 4 digits of

related creditor (if any) listed? account number,
if any

Line

 

wv Not listed. Explain:
Notice Only

Line

7 Notlisted. Explain:
Notice Only

Line

vw Not listed. Explain:
Notice Only

Line

wv Not listed. Explain:
Notice Only

Schedule E/F: Creditors Who Have Unsecured Claims

paqe 20
Debtor DamodagbbC19-30683 Document 45 Filed in TXSBasnnepyer df town 919338683,¢ 59
Total Amounts of the Priority and Nonpriority Unsecured Claims

 

5. Add the amounts of priority and nonpriority unsecured claims.

Total of claim amounts

 

5a. Total claims from Part 1 5a. $0.00

5b. Total claims from Part 2 5b. 4 $1,152,858.32

5c. Total of Parts 1 and 2 5c. $1,152,858.32
Lines 5a + 5b = 5c.

 

 

 

Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims pace 21
 
 

AMM cleTterm ener saris marca on 02/18/19 Page 33 of 59

Debtor name Damodar, LLC

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 

Case number 19-30683 Chapter __ 11 OJ Check if this is an
(if known) amended filing

 

 

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases 12/15

eee EE
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1. Does the debtor have any executory contracts or unexpired leases?

(0 No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
(Official Form 206A/B).

2. List all contracts and unexpired leases State the name and mailing address for all other
parties with whom the debtor has an executory
contract or unexpired lease

 

 

2.1 State what the contract Licensee Holiday Hospitality Franchising, LLC
or lease is for and the Contract to be ASSUMED Attn: Vice President
nature of the debtor's ‘te ¢ = .
interest Franchising Licensing and Compliance

 

os Three Ravinia Drive, Suite 100
State the term remaining

 

 

List the contract

 

 

 

 

 

 

 

 

number of any Atlanta GA 30346
government contract
2.2 State what the contract Management Agreement Pride Management, Inc.
ooleseele (oman Contract to be ASSUMED 1844 IH-10 South, Suite 201
nature of the debtor's :
interest
State the term remaining
List the contract Beaumont 1X 77707

 

number of any
government contract

 

Official Form 206G Schedule G: Executory Contracts and Unexpired Leases page 1
Fill in this inforination to identify the case: on 02/18/19 Page 34 of 59

Debtor name Damodar, LLC

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 

Case number  19-30683 (1 Check if this is an
(if known) amended filing

 

Official Form 206H

Schedule H: Codebtors 12/15
SESS

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries
consecutively. Attach the Additional Page to this page.

2.1

2.2

2.3

2.4

2.5

Does the debtor have any codebtors?
(1 No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.

Yes
In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is

owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor
separately in Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Codebtor Column 2: Creditor
Check all schedules
Name Mailing address Name that apply:
Dharmendra Patel 823 West Pasadena Freeway BancorpSouth Bank fy] D
Number Street 0 E/F
oO G
Pasadena TX 77506
City State ZIP Code
Dharmendra Patel 823 West Pasadena Freeway BancorpSouth Bank MD
Number Street oO E/F
oO G
Pasadena TX 77506
City State ZIP Cade
Dharmendra Patel 823 West Pasadena Freeway BancorpSouth Bank D
Number Street oO E/F
O G
Pasadena TX 77506
City State ZIP Code
Piyush Patel 2830 Wilcrest Dr. BancorpSouth Bank D
Number Street oO E/F
oO G
Houston TX 77042
City State ZIP Code
Piyush Patel 2830 Wilcrest Dr. BancorpSouth Bank D
Number Street oO E/F
oO G
Houston TX 77042
City State ZIP Code

Official Form 206H Schedule H: Codebtors page 1
Debtor DamodantbC] 9-30683 Document 45 Filed in TX SH aspinaphatay kapwnp 2183386835 59

 

a | Additional Page if Debtor Has More Codebtors

Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

 

 

 

Column 1; Codebtor Column 2: Creditor
Check all schedules
Name Mailing address Name that apply:
2.6 Piyush Patel 2830 Wilcrest Dr. BancorpSouth Bank D

Number Street oO E/F
oO G

Houston TX 77042

City State ZIP Code

Official Form 206H Schedule H: Codebtors page 2
Mm aleMiatile ne tislem cM L-Lh Ar: -P Page 36 of 59

Debtor Name Damodar, LLC

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 

Case number (it known): 19-30683 [] Check if this is an
amended filing

 

 

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals 12/15

Summary of Assets

1. Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

 

 

 

1a. Real property:
Copy line 88 from Schedule A/B......ccsssssssssscsssssecssesccssntecesnessesnnessenseesssetessssuteessuaesssusecssssuecsssseecesasscessnsensssnaeeesnees ___$9,900,000.00_

 

 

ib. Total personal property:
Copy line 91A from Schedule AUB... ccc seessecessscesseeessenssneaeneenseenecsssesnanenessansnenessasnansesensneasrsesensacacanicassasnennacenes __$2,079,250.72_

 

 

1c. Total of all property
Copy line 92 from Schedule A/B.............:cscsssssssseseesseessenssensacsssesesensssensssenseenseeerensnserrisseasecseansesteaneerenseaseraengs __$11,979,250.72_

Summary of Liabilities

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D........--...----::-:seereesreererees $9,093,877.48

 

 

 

 

 

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

 

3a. Total claim amounts of priority unsecured claims:
Copy the total claims from Part 1 from line 5a of Schedule E/F...........ssesssesseneessseenesesseceneenersesvereeseenseeseanensee ____—$0.00

 

 

3b. Total amount of claims of nonpriority amount of unsecured claims:
Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F.............sssssessesssterereererenserseestees + __ $1,152,858,32_

 

 

4. Total liabilities
Lines 2+ 3a + 3b $10,246,735.80

 

 

 

Official Form 206Sum Summary of Assets and Liabilities for Non-Individuals page 1
on 02/18/19 Page 37 of 59

Fill in this information to identify the case ana this filing:

Debtor Name Damodar, LLC

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 

Case number 19-30683
(if known)

Official Form 202

Declaration Under Penalty of Perjury for Non-Individual Debtors 12/15
eS SS SS
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and

submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included

in the document, and any amendments of those documents. This form must state the individual's position or relationship to
the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING — Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

| Declaration and signature

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
or another individual serving as a representative of the debtor in this case.

| have examined the information in the documents checked below and I have a reasonable belief that the information is true and
correct:

Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
Schedule H: Codebtors (Official Form 206H)

A Summary of Assets and Liabilities for Non-Individuals (Official Form 206-Summary)

Amended Schedule

 

QOORARAAARA

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
(Official Form 204)

[ Other document that requires a declaration

 

| declare under penalty of perjury that the foregoing is nd correct.
Executed on ot); 2 [eol 4 Xx -
MM /DD/YYYY Signature of individual signing on behalf of debtor

Dharmendra "Danny" Patel
Printed name

Member
Position or relationship to debtor

Official Form B202 Declaration Under Penalty of Perjury for Non-Individual Debtors
on 02/18/19 Page 38 of 59

Fill in this information to identify the case:

Debtor name Damodar, LLC

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

Case number  19-30683 C1 Check if this is an

if ki
(if known) amended filing

 

 

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy 04/16
SS eee nnn

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write the debtor's name and case number (if known).

1. Gross revenue from business

(0 None
Identify the beginning and ending dates of the debtor's fiscal year, Sources of revenue Gross revenue
which may be a calendar year Check all that apply. (before deductions

and exclusions

From the beginning of the Operating a business

 

 

: : From 1 to Filing date
fiscal year to filing date: euo2o re 3 ( Other $1,422,610.00
: | Operating a business
For prior year: From 01/01/2017 to 12/31/2017 i
M7 DD /YYYY mM7oDryvvy LJ] Other $242,061.00
oO ti busi
For the year before that: From 01/01/2016 to 42/31/2016 ee ing a business
MM/DD/YYYY wM7DD/yvYY CL] Other $5,000.00

 

 

2. Non-business revenue
Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

vw None
List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case

List payments or transfers—including expense reimbursements—to any creditor, other than regular employee compensation, within 90 days
before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be
adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

 

 

 

 

| None

Creditor's name and address Dates Total amount or value Reasons for payment or transfer

Check all that apply
3.1. See attched Exhibit 1

Creditors name — oO Secured debt
( Unsecured loan repayments

Street CO Suppliers or vendors
oO Services
( Other

City State ZIP Code

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 1
Case 19-30683 Documenyyp ps A CC OUNT 02/18/19 Page 39 of 59
DAMODAR LLC

Check Register
From 11/6/2018 to 2/4/2019

 

Date Vendor Type Number Amount
11/8/2018 M3 Accounting Services Inc Regular 001431 14.65
11/8/2018 Brian Huguenard-Expense report Regular 001432 435.38
11/8/2018 H.E.S. Enterprise LLC Regular 001433 10,000.00
11/8/2018 Intercontinental Hotels Group Regular 001434 387.48
11/8/2018 Royal Cup Coffee Regular 001435 135,12
11/8/2018 Sarai Ramos - Petty Cash Regular 001436 269.67
11/8/2018 Sysco Houston, Inc. Regular 001437 1,259.99
11/15/2018 COMPTROLLER OF PUBLIC ACCOUNTS ACH 000024 5,925.49
11/15/2018 AT&T ACH 000025 530.27
11/15/2018 M3 Accounting Services Inc Regular 001438 347.07
11/15/2018 AT&T Mobility Regular 001439 23.63
11/15/2018 Canteen Refreshment Services Regular 001440 569,12
11/15/2018 Directv - Guest rooms Regular 001441 1,422.98
11/15/2018 Directv - Public Space Regular 001442 282.47
11/15/2018 Ecolab Regular 001443 1,751.99
11/15/2018 Golden Malted Regular 001444 161.00
11/15/2018 Guest Supply Regular 001445 2,245.10
11/15/2018 HUBERT Regular 001446 14,95
11/15/2018 Nexus Disposal Regular 001447 212.79
11/15/2018 POZ Landscaping Regular 001448 325.00
11/15/2018 Royal Cup Coffee Regular 001449 632.75
11/15/2018 Sarai Ramos - Expense Report Regular 001450 81.11
11/15/2018 Sysco Houston, Inc. Regular 001451 1,548.61
11/21/2018 AT&T ACH 000026 246.41
11/21/2018 AT&T Gobal Network & services Regular 001452 179.88
11/21/2018 Eagle Eye Fire Protection Regular 001453 1,333.00
11/21/2018 Intercontinental Hotels Group Regular 001454 15,476.78
11/21/2018 Royal Cup Coffee Regular 001455 543.33
11/21/2018 Sysco Houston, Inc. Regular 001456 1,274.99
11/29/2018 Anytime Pest Elimination Regular 001457 216.50
11/29/2018 Canteen Refreshment Services Regular 001458 56.88
11/29/2018 Elbert Fontenot - Petty Cash Regular 001459 1,750.00
11/29/2018 Liquid Waste Solutions Regular 001460 453.34
11/29/2018 Nexus Disposal Regular 001461 212.79
11/29/2018 Sandhya Patel Regular 001462 3,000.00
11/29/2018 Sysco Houston, Inc. Regular 001463 3,561.46

12/3/2018 Gates & Company, LLC Regular 001464 800.00

12/3/2018 Pride Management Inc Regular 001465 5,000.00

12/6/2018 M3 Accounting Services Inc Regular 001466 366.80

12/6/2018 Anytime Pest Elimination Regular 001467 216.50

12/6/2018 Canteen Refreshment Services Regular 001468 237.14

12/6/2018 Ecolab Regular 001469 1,358.92

12/6/2018 HD supply Regular 001470 84.53

12/6/2018 HUBERT Regular 001471 285.35

12/6/2018 POZ Landscaping Regular 001472 325.00

Run on 2/13/2019 at 8:23:33 AM Page 1

Exhibit 1
Case 19-30683 Documenypps| RECOUNT 02/18/19 Page 40 of 59

DAMODAR LLC

Check Register
From 11/6/2018 to 2/4/2019

 

Date Vendor Type Number Amount
12/6/2018 RC Enterprises LLC Regular 001473 192.09
12/6/2018 Royal Cup Coffee Regular 001474 598.45
12/6/2018 Sysco Houston, Inc. Regular 001475 1,104.46
12/6/2018 TACC,Inc. Regular 001476 446.00

12/13/2018 COMPTROLLER OF PUBLIC ACCOUNTS ACH 000027 4,940.60
12/13/2018 American Hotel Register Regular 001477 154.65
12/13/2018 AT&T Mobility Regular 001478 23.97
12/13/2018 Canteen Refreshment Services Regular 001479 237.14
12/13/2018 Directv - Guest rooms Regular 001480 1,528.72
12/13/2018 Directv - Public Space Regular 001481 286.72
12/13/2018 Guest Supply Regular 001482 888.74
12/13/2018 HUBERT Regular 001483 148.44
12/13/2018 Melissa VanSickles expense Regular 001484 1,012.75
12/13/2018 Quore Systems, LLC. Regular 001485 168.00
12/13/2018 Sarai Ramos - Expense Report Regular 001486 214.43
12/13/2018 Sysco Houston, Inc. Regular 001487 482.34
1/4/2019 AT&T ACH 000028 265.38
1/4/2019 Gates & Company, LLC Regular 001488 800.00
1/4/2019 M3 Accounting Services Inc Regular 001489 361.63
1/4/2019 Pride Management Inc Regular 001490 5,000.00
1/4/2019 AT&T Mobility Regular 001491 47.94
1/4/2019 CenterPoint Energy Regular 001492 502.33
1/4/2019 City of Houston - Utility Bill Regular 001493 1,219.11
1/4/2019 Elbert Fontenot -(PETTY CASH) Regular 001494 526.65
1/4/2019 Golden Malted Regular 001495 56.00
1/4/2019 Intercontinental Hotels Group Regular 001496 22,566.30
1/4/2019 Philip haddad (Petty Cash) Regular 001497 430.00
1/4/2019 Sysco Houston, Inc. Regular 001498 2,539.33
1/10/2019 Source Power & Gas Regular 001499 2,958.46
1/10/2019 Philip haddad (Petty Cash) Regular 001500 598.94
1/10/2019 Sarai Ramos - Expense Report Regular 001501 302.26
1/17/2019 Gates & Company, LLC Regular 001502 6.67
1/17/2019 AT&T Gobal Network & services Regular 001503 359.76
1/17/2019 Ecolab Regular 001504 225.11
1/17/2019 HD supply Regular 001505 63.88
1/17/2019 RC Enterprises LLC Regular 001506 87.95
1/17/2019 Red Book Solutions Regular 001507 122.97
1/17/2019 Royal Cup Coffee Regular 001508 160.53
1/17/2019 Sandhya Patel Regular 001509 1,200.00
1/17/2019 Sysco Houston, Inc. Regular 001510 573.87
1/17/2019 USA Today Regular 001511 177.00
1/22/2019 COMPTROLLER OF PUBLIC ACCOUNTS ACH 000029 5,049.37
1/24/2019 Carbon's Golden Malted Regular 001512 56.00
1/24/2019 City of Houston - Utility Bill Regular 001513 1,613.44
1/24/2019 Comcast - Telephone Regular 001514 659.97

Run on 2/13/2019 at 8:23:33 AM Page 2

Exhibit 1
Case 19-30683 Documengyp p's|ACCORANT 02/18/19 Page 41 of 59
DAMODAR LLC

Check Register
From 11/6/2018 to 2/4/2019

 

Date Vendor Type Number Amount
1/24/2019 Directv - Guest rooms Regular 001515 1,524.47
1/24/2019 HD supply Regular 001516 VOID
1/24/2019 HUBERT Regular 001517 135.98
1/24/2019 POZ Landscaping Regular 001518 VOID
1/24/2019 Royal Cup Coffee Regular 001519 VOID
1/24/2019 Sysco Houston, Inc. Regular 001520 783.55
1/28/2019 Ann Harris Bennett ACH 000030 10,318.25
1/28/2019 CITY OF HOUSTON ACH 000031 18,248.52
1/31/2019 Anytime Pest Elimination Regular 001521 433.00
1/31/2019 CenterPoint Energy Regular 001522 547.25
1/31/2019 City of Houston - Utility Bill Regular 001523 420.29
1/31/2019 Golden Malted Regular 001524 51.00
1/31/2019 Guest Supply Regular 001525 684.61
1/31/2019 HD supply Regular 001526 221.33
1/31/2019 Houston Chronicle Regular 001527 712.00
1/31/2019 Nexus Disposal Regular 001528 212.79
1/31/2019 Philip haddad (Petty Cash) Regular 001529 VOID
1/31/2019 POZ Landscaping Regular 001530 325.00
1/31/2019 Royal Cup Coffee Regular 001531 10.92
1/31/2019 Sandhya Patel Regular 001532 3,100.00
1/31/2019 Source Power & Gas Regular 001533 2,529.28
1/31/2019 Sysco Houston, Inc. Regular 001534 1,841.75
1/31/2019 USA Today Regular 001535 140.13

2/1/2019 Gates & Company, LLC Regular 001536 800.00
2/1/2019 Pride Management Inc Regular 001537 5,000.00
2/1/2019 Chase Bank Regular 001538 7,500.00
2/4/2019 BANCORPSOUTH ACH 000032 89,953.42
2/4/2019 BANCORPSOUTH Regular 001539 5,046.58
277,054.69

Run on 2/13/2019 at 8:23:33 AM Page 3

Exhibit 1
Debtor Damodaiabec19-30683 Document 45 _ Filed in TXSBasen@ahé 87 kr@wnP at Pesas8Hi 59

4.1,

Name

Payments or other transfers of property made within 1 year before filing this case that benefited any insider

List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
guaranteed or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
$6,425. (This amount may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of
adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
and their relatives: general partners of a partnership debtor and their relatives, affiliates of the debtor and insiders of such affiliates; and
any managing agent of the debtor. 11 U.S.C. § 101(31).

oO None

Insider's name and address Dates Total amount or value Reasons for payment or transfer

See attached Exhibit 2

Insider's name

 

 

Street

 

 

City State ZIP Code

Relationship to debtor

 

Repossessions, foreclosures, and returns

List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a
creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in

line 6.

a None
Setoffs

List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from
an account of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because

the debtor owed a debt.

None

Legal Actions or Assignments

7.

Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
was involved in any capacity--within 1 year before filing this case.

v1 None

Assignments and receivership

List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

vw None

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 2
Case 19-30683 Document Ay WBDARTLe 02/18/19 Page 43 of 59

Paid Invoices

 

Company: Sandhya Patel Vendor No:
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
02282018 2/28/2018 4/3/2018 2/28/2018 600.00 Paid

600.00 4/5/2018 001164 Paid
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)

 

 

Account # Amount Description
517425.000 Security Service 600.00 SECURITY WEEKLY INVOICE
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
03072018 3/7/2018 4/3/2018 3/7/2018 600.00 Paid

600.00 4/5/2018 001164 Paid
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)

 

 

Account # Amount Description
517425.000 Security Service 600.00 WEEKLY SECURITY INVOICE
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
03142018 3/14/2018 4/3/2018 3/14/2018 600.00 Paid

600.00 4/5/2018 001164 Paid
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)

 

 

Account # Amount Description
517425.000 Security Service 600.00 WEEKLY SECURITY INVOICE
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
03212018 3/21/2018 4/3/2018 3/21/2018 600.00 Paid

600.00 4/5/2018 001164 Paid
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)

 

 

Account # Amount Description
517425.000 Security Service 600.00 WEEKLY SECURITY INVOICE
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
03282018 3/28/2018 4/3/2018 3/28/2018 600.00 Paid

600.00 4/5/2018 001164 Paid
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)

 

 

Account # Amount Description
517425.000 Security Service 600.00 WEEKLY SECURITY INVOICE
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
04042018 4/3/2018 4/3/2018 4/3/2018 600.00 Paid

600.00 4/5/2018 001164 Paid

Run on 2/18/2019 at 2:49:19 PM Page 1

Exhibit 2
Case 19-30683 Document4yD MEDARTILE 02/18/19 Page 44 of 59

Paid Invoices

 

 

Company: Sandhya Patel Vendor No:
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)
Account # Amount Description
517425.000 Security Service 600.00 WEEKLY SECURITY INVOICE
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
04112018 4/11/2018 4/11/2018 4/11/2018 600.00 Paid

600.00 5/3/2018 001191 Paid
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)

 

 

Account # Amount Description
517425.000 Security Service 600.00 WEEKLY SECURITY FEES
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
04172018 4/17/2018 4/30/2018 4/17/2018 600.00 Paid

600.00 5/3/2018 001191 Paid
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)

 

 

Account # Amount Description
517425.000 Security Service 600.00 WEEKLY SECURITY SERVICE
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
04242018 4/24/2018 4/30/2018 4/24/2018 600.00 Paid

600.00 5/3/2018 001191 Paid
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)

 

 

Account # Amount Description
517425.000 Security Service 600.00 WEEKLY SECURITY SERVICE
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
05012018 5/1/2018 5/1/2018 5/1/2018 600.00 Paid

600.00 5/3/2018 001191 Paid
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)

 

 

Account # Amount Description
517425.000 Security Service 600.00 WEEKLY SECURITY SERVICE
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
05072018 5/7/2018 5/29/2018 5/7/2018 600.00 Paid

600.00 5/31/2018 010125 Paid

Run on 2/18/2019 at 2:49:19 PM Page 2
Exhibit 2
Case 19-30683 Document n MOBDAR TLE 02/18/19 Page 45 of 59

Paid Invoices

 

 

Company: Sandhya Patel Vendor No:
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)
Account # Amount Description
517425.000 Security Service 600.00 WEEKLY SECURITY SERVICE
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
05162018 5/16/2018 5/16/2018 5/16/2018 600.00 Paid

600.00 5/31/2018 010125 Paid

SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)
Amount Description

 

 

Account #
517425.000 Security Service 600.00 Joel's cash for weekly service
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
05232018 5/23/2018 5/23/2018 5/23/2018 600.00 Paid

600.00 5/31/2018 010125 Paid

SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)
Amount Description

 

 

Account #
517425.000 Security Service 600.00 MAY 2018 WEEKLY SECURITY SERVICE
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
06062018 6/6/2018 6/6/2018 6/6/2018 600.00 Paid

600.00 6/28/2018 010138 Paid

SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)
Amount Description

 

 

Account #
517425.000 Security Service 600.00 WEEKLY SECURITY SERVICE
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
06132018 6/13/2018 6/13/2018 6/13/2018 600.00 Paid

600.00 6/28/2018 010138 Paid
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)
Amount Description

 

 

Account #
517425.000 Security Service 600.00 WEEKLY SECURITY SERVICE
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
06202018 6/20/2018 6/20/2018 6/20/2018 600.00 Paid

600.00 6/28/2018 010138 Paid

Page 3

Exhibit 2

Run on 2/18/2019 at 2:49:19 PM
Case 19-30683 Documenifa MOEDARTLSe 02/18/19 Page 46 of 59

Paid Invoices

 

 

Company: Sandhya Patel Vendor No:
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)
Account # Amount Description
517425.000 Security Service 600.00 WEEKKLY SECURITY SERVICE
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
06272018 6/27/2018 6/27/2018 6/27/2018 600.00 Paid

600.00 6/28/2018 010138 Paid
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)

 

 

Account # Amount Description
517425.000 Security Service 600.00 WEEKLY SECURITY SERVICE
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
08142018 8/20/2018 8/20/2018 600.00 Paid

600.00 9/13/2018 001361 Paid
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)

 

 

Account # Amount Description
517425.000 Security Service 600.00 Weekly Security Service
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
082120185 8/21/2018 8/21/2018 600.00 Paid

600.00 9/13/2018 001361 Paid
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)

 

 

Account # Amount Description
517425.000 Security Service 600.00 Security Service
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
08282018 8/28/2018 9/4/2018 8/28/2018 600.00 Paid

600.00 9/13/2018 001361 Paid
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)

 

 

Account # Amount Description
517425.000 Security Service 600.00 Joel Ochoa Security Services
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
090420158 9/4/2018 9/4/2018 600.00 Paid

600.00 10/4/2018 001406 Paid

Page 4

Exhibit 2

Run on 2/18/2019 at 2:49:19 PM
Case 19-30683 Document 4A MADAR LLG 02/18/19 Page 47 of 59

Paid Invoices

 

 

 

 

 

 

 

 

 

 

Company: Sandhya Patel Vendor No:
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)
Account # Amount Description
517425,000 Security Service 600.00 Joel Ochoa Security
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
09112018 9/11/2018 9/24/2018 9/11/2018 600.00 Paid
600.00 10/4/2018 001406 Paid
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)
Account # Amount Description
517425.000 Security Service 600.00 Security Service 069112018
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
09182018 9/18/2018 9/18/2018 9/18/2018 600.00 Paid
600.00 10/4/2018 001406 Paid
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)
Account # Amount Description
517425.000 Security Service 600.00 Security Services 09182018
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
09252018 9/25/2018 9/25/2018 9/25/2018 600.00 Paid
600.00 10/4/2018 001406 Paid
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)
Account # Amount Description
517425.000 Security Service 600.00 SBS WESTCHASE SECURITY
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
10-2-18 10/8/2018 10/8/2018 10/6/2018 600.00 Paid
600.00 11/1/2018 001428 Paid
(DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)
Account # Amount Description
517425.000 Security Service 600.00 week of 10-2-18
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
10-9-18 10/8/2018 10/8/2018 10/9/2018 600.00 Paid
600.00 11/1/2018 001428 Paid
Page 5

Run on 2/18/2019 at 2:49:19 PM

Exhibit 2
Case 19-30683 Document A MOEDAR EE 02/18/19 Page 48 of 59

Paid Invoices

 

 

Company: Sandhya Patel Vendor No:
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)
Account # Amount Description
517425.000 Security Service 600.00 week of 10-9-18
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
10162018 10/16/2018 10/16/2018 10/16/2018 600.00 Paid

600.00 11/1/2018 001428 Paid
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)

 

 

Account # Amount Description
517425.000 Security Service 600.00 Joel security pay
600,00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
10232018 10/23/2018 10/24/2018 10/23/2018 600.00 Paid

600.00 11/1/2018 001428 Paid
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)

 

 

Account # Amount Description
517425.000 Security Service 600.00 Joel. Security
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
10302018 10/31/2018 10/31/2018 10/30/2018 600.00 Paid

600.00 11/29/2018 001462 Paid
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)

 

 

Account # Amount Description
517425.000 Security Service 600.00 Security
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
11072018 11/12/2018 11/12/2018 11/7/2018 600.00 Paid

600.00 11/29/2018 001462 Paid
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)

 

 

Account # Amount Description
517425.000 Security Service 600.00
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
11152018 11/16/2018 11/16/2018 11/15/2018 600.00 Paid

600.00 11/29/2018 001462 Paid

Run on 2/18/2019 at 2:49:19 PM Page 6

Exhibit 2
Case 19-30683 Document4 aA MOEDAR TLE 02/18/19 Page 49 of 59

Paid Invoices

 

 

Company: Sandhya Patel Vendor No:
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)
Account # Amount Description
517425,000 Security Service 600.00
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
11212018 11/21/2018 11/21/2018 11/21/2018 600.00 Paid

600.00 11/29/2018 001462 Paid
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)

 

 

Account # Amount Description
517425.000 Security Service 600.00
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
11272018 11/27/2018 11/27/2018 11/27/2018 600.00 Paid

600.00 11/29/2018 001462 Paid
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)

 

 

Account # Amount Description
517425.000 Security Service 600.00
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
12052018 12/7/2018 12/7/2018 12/5/2018 600.00 Paid

600.00 1/17/2019 001509 Paid
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)

 

 

Account # Amount Description
517425.000 Security Service 600.00 Security
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
12112018 12/12/2018 12/12/2018 12/11/2018 600.00 Paid

600.00 1/17/2019 001509 Paid
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)

 

 

Account # Amount Description
517425.000 Security Service 600.00
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
28 1/28/2019 1/28/2019 1/24/2019 3,100.00 Paid

3,100.00 1/31/2019 001532 Paid

Run on 2/18/2019 at 2:49:19 PM Page 7

Exhibit 2
Case 19-30683 Documentrgn MODAR TLE 02/18/19 Page 50 of 59

Paid Invoices

 

 

Company: Sandhya Patel Vendor No:
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)
Account # Amount Description
517425.000 Security Service 3,100.00 security
3,100.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
5302018 5/30/2018 5/30/2018 5/30/2018 600.00 Paid

600.00 5/31/2018 010125 Paid
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)

 

 

Account # Amount Description
517425.000 Security Service 600.00 MAY 2018 WEEKLY SECURITY SERVICE
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
70432018 7/4/2018 7/4/2018 7/4/2018 600.00 Paid

600.00 8/9/2018 001298 Paid
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)

 

 

Account # Amount Description
517425.000 Security Service 600.00 Security pay
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
7112018 7/11/2018 7/11/2018 7/11/2018 600.00 Paid

600.00 8/9/2018 001298 Paid
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)

 

 

Account # Amount Description
517425.000 Security Service 600.00 Security pay
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
7182018 7/18/2018 8/7/2018 7/18/2018 600.00 Paid

600.00 8/9/2018 001298 Paid
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)

 

 

Account # Amount Description
517425.000 Security Service 600.00 Security Service Joel Ochoa
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
7252018 7/25/2018 8/7/2018 7/25/2018 600.00 Paid

600.00 8/9/2018 001298 Paid

Page 8

Exhibit 2

Run on 2/18/2019 at 2:49:19 PM
Case 19-30683 Document Ay MODAR TLE 02/18/19 Page 51 of 59

Paid Invoices

Company: Sandhya Patel Vendor No:

SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)
Amount Description

 

 

Account #
517425.000 Security Service 600.00 Security Service Joel Ochoa
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
8012018 8/1/2018 8/13/2018 8/1/2018 600.00 Paid

600.00 9/13/2018 001361 Paid

SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)
Amount Description

 

 

Account #
517425.000 Security Service 600.00 Security Service Joel Ochoa
600.00
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
8082018 8/7/2018 8/7/2018 600.00 Paid

600.00 8/9/2018 001298 Paid
SBS WESTCHASE SECURITY (DAMODAR LLC - STAYBRIDGE SUITES - WESTCHASE)
Amount Description

600.00 Security Service Joel Ochoa
600.00

Account #
517425.000 Security Service

28,300.00

Page 9

Exhibit 2

Run on 2/18/2019 at 2:49:19 PM
Debtor Damod@ated9-30683 Document 45 Filed in TXSBasrnOaparsif kepwnp afe30688f 5Q

Name

Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
aggregate value of the gifts to that recipient is less than $1,000

None

nd: Lge Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

Mi None

Certain Payments or Transfers

11, Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year
before the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or
restructuring, seeking bankruptcy relief, or filing a bankruptcy case.

 

 

 

 

oO None

Who was paid or who received the transfer? If not money, describe the property Dates Total amount

transferred or value
11.1. Hughes Watters Askanase Dharmendra Patel paid $75,000.00 $82,500.00

Piyush Patel paid $7,500.00

Address

Total Plaza

Street

1201 Louisiana, 28th Floor

Houston TX 77002

City State ZIP Code

Email or website address
www.hwa.com

Who made the payment, if not debtor?
Dharmendra Patel paid and Piyush Patel

12. Self-settled trusts of which the debtor is a beneficiary
List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing
of this case to a self-settled trust or similar device.
Do not include transfers already listed on this statement.

vw None

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 3
Debtor Damodgasecl9-30683 Document 45 Filed in TXSBasein@ayarsi keownp ait=3e6BHf 59

Name

13. Transfers not already listed on this statement
List any transfers of money or other property—by sale, trade, or any other means—made by the debtor or a person acting on behalf of the
debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
financial affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this
statement.

| None

Previous Locations

14. Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

Does not apply

Health Care Bankruptcies

15. Health Care bankruptcies
Is the debtor primarily engaged in offering services and facilities for:
@ diagnosing or treating injury, deformity, or disease, or
@ providing any surgical, psychiatric, drug treatment, or obstetric care?

vw No. Go to Part 9.
oO Yes. Fill in the information below.

Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

vw No.

oO Yes. State the nature of the information collected and retained

 

Does the debtor have a privacy policy about that information?

oO No.
oO Yes.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or
other pension or profit-sharing plan made available by the debtor as an employee benefit?

ff No. Go to Part 10.

[CO Yes. Does the debtor serve as plan administrator?
[ No. Go to Part 10.
OO Yes. Fill in below.

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 4
Debtor DamodgatbCl9-30683 Document 45 _ Filed in TXSBasrnGabardsitkeownp af30e8af 59

Name

-Ftaau ita Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit,
closed, sold, moved, or transferred?
Include checking, savings, money market, or other financial accounts, certificates of deposit, and shares in banks, credit unions, brokerage
houses, cooperatives, associations, and other financial institutions.

ov None

19. Safe deposit boxes
List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
filing this case.

wv None

20. Off-premises storage

List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
building in which the debtor does business.

fy] None
| Part 11: Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held
in trust. Do not list leased or rented property.

vw None
Details About Environmental Information

For the purpose of Part 12, the following definitions apply:

™@ Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless or
the medium affected (air, land, water, or any other medium).

@ Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor

formerly owned, operated, or utilized.

™ Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
Include settlements and orders.

No
oO Yes. Provide details below.

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 5
Debtor Damodagst@c.9-30683 Document 45_ Filed in TXSRaa OmbegitkGowl?ade-BS86t_59

23.

24.

Name

Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in
violation of an environmental law?

fy No

| Yes. Provide details below.

Has the debtor notifled any govermental unlt of any release of hazardous material?

fy No

Oo Yes. Provide details below.

Flam Details About the Debtor's Business or Connections to Any Business

25.

26.

Other businesses in which the debtor has or has had an interest
List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
case. Include this information even if already listed in the Schedules.

| None '

Books, records, and financial statements

26a. List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

oO None

Name and address Dates of service

26a.1. Gates & Company, LLC From To
Name
clo Tim Gates
Street
P.O. Box 1238

Sulphur LA 70664
City : State ZIP Code

26b. List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
statement within 2 years before filing this case.

oO None

Name and address Dates of service

26b.1. Gates & Company, LLC From To
Name

P.O. Box 1238
Street

 

Sulphur LA 70664
City State ZIP Code

26c. List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

oO None

Name and address lf any books of account and records are
unavailable, explain why

26c.1. Gates & Company, LLC

 

 

 

 

Name

P.O. Box 1238

Street

Sulphur LA 70664
City State ZIP Code

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 6
Debtor DamodgatbCl9-30683 Document 45 Filed in TXSBasn@nyergy tepwnp oA8=30683f 59

Name

Name and address If any books of account and records are
unavailable, explain why

26c.2. Pride Management Inc.

 

 

 

 

Name

3536 Valmont Ave.

Street

Beaumont TX 77706
City State ZIP Code

26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
financial statement within 2 years before filing this case.

oO None

Name and address

26d.1. BancorpSouth Bank
Name
Attn: Alicia Ratcliff
Street
501 South Washington

Marshall TX 75670
City State ZIP Code

27. Inventories
Have any inventories of the debtor's property been taken within 2 years before filing this case?

4 No.

oO Yes. Give the details about the two most recent inventories.

28. List the debtor's officers, directors, managing members, general partners, members in control, controlling shareholders,
or other people in control of the debtor at the time of the filing of this case.

Name Address Position and nature of any interest % of interest, if any

29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners,
members in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

No
OO Yes. Identify below.

Name Address Position and nature of Period during which position
any interest or interest was held

30. Payments, distributions, or withdrawals credited or given to insiders
Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
bonuses, loans, credits on loans, stock redemptions, and options exercised?

oO No
MI Yes. Identify below.

Name and address of recipient Amount of money or description Dates Reason for
and value of property providing the value

30.1. See attached Exhibit 3 and Exhibit 4

Name

 

Street

 

 

City State ZIP Code

Relationship to debtor

 

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 7
Case 19-30683 Document ay HMODARTLEe 02/18/19 Page 57 of 59

Unpaid and Paid Invoices

 

Company: Dharmedra Patel Vendor No:
Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
09192018 9/25/2018 10/1/2018 9/25/2018 930.51 Paid

930.51 9/27/2018 001379 Paid

IHG Brand Standard Guest Supplies & Resources (DAMODAR LLC - STAYBRIDGE SUITES -
WESTCHASE)

 

Account # Amount Description
117187.000 Guest Supplies 930.51 823 W. Pasadena Frwy
930.51
930.51
Run on 2/18/2019 at 2:51:23 PM Page 1

Exhibit 3
Case 19-30683 Document in EDA R TLE 02/18/19 Page 58 of 59

Unpaid and Paid Invoices

Company: Piyush Patel Vendor No:

 

Invoice # Posted On Due On Invoice Date Amount Paid On Check # Status
LOAN 8/24/2018 8/24/2018 8/24/2018 6,000.00 Paid
PAYBACK

6,000.00 10/4/2018 001391 Paid
(DAMODAR LLC)

Account # Amount Description
2608.000 Loan Payable - Piyush Patel 6,000.00
6,000.00

6,000.00

Run on 2/18/2019 at 2:52:10 PM Page i

Exhibit 4
Debtor Damodga@sbCl9-30683 Document 45 Filed in TXSBasein@hyarsif kpwnp gh =3Q68Ht 5Q

Name

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

No
O Yes. Identify below.

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

vw No
CD Yes. Identify below.

Signature and Declaration

WARNING --Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

| have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is
true and correct.

| declare under penalty of perjury that the foregoing is true and correct.
Executed on 02 / 1&/ Zo/93

MM/DD/YYYY
X kK? Printed name Dharmendra "Danny" Patel
Signature of individual signing on behalf of the debtor

 

Position or relationship to debtor Member

 

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
No
oO Yes

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 8
